Citation Nr: 1022743	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-18 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 
2007.  

This case came before the Board of Veterans' Appeals (Board) 
initially on appeal from a July 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, as part of the 
Benefits Delivery at Discharge (BDD) program.  The purpose of 
the BDD program is to help ensure a smooth transition from 
military to civilian status by allowing service members to 
file pre-discharge claims for disability compensation with 
VA.  In order to facilitate the quick processing of claims 
under the BDD program, the Virtual VA paperless claims 
processing system is utilized.  Instead of paper, a highly 
secured electronic repository is used to store and review 
every document involved in the claims process.  The use of 
this system allows VA to leverage information technology in 
order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the 
Virtual VA system, any future consideration of 
this appellant's case should take into consideration the 
existence of this electronic record. 

The July 2007 decision granted service connection for PTSD, 
and evaluated the disability as 10 percent disabling, 
effective July 3, 2007.  In April 2009, the RO raised the 
initial evaluation to 50 percent, effective July 3, 2007.

In October 2009, the appeal was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

The Board has considered the issue of entitlement to TDIU, as 
part of the appeal of the initial rating; because the United 
States Court of Appeals for Veterans Claims (Court) has held 
that TDIU is an element of all appeals of an initial rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the time of 
the Board's remand there was evidence of unemployability.  


FINDINGS OF FACTS

1.  Since the award of service connection, the Veteran's PTSD 
has been productive of social impairment with reduced 
reliability and productivity without deficiencies in most of 
the areas of work, school, family relations, judgment, 
thinking and mood.  

2.  The Veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
educational and occupational background; and, therefore, does 
not warrant referral of the claim for an extraschedular 
evaluation.


CONCLUSIONS OF LAWS

1.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1-4.7, 4.130 
Diagnostic Code 9411 (2009).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  ).

The record also reflects that VA has made reasonable effort 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, post-service treatment records, and the 
report of a March 2007 pre-discharge examination.  Additional 
VA treatment records were associated with the record 
following the Board's remand.

In the case of an original claim, when entitlement to a 
benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b) (2009). 

In this case, the Board determined that another examination 
was required with regard to the Veteran's claims.  This was 
the basis for the remand.  A December 2009 VA Form 21-0820, 
report of contact, reflects that, in response to an RO letter 
requesting another examination, the Veteran indicated that he 
did not want to go through any more examinations, adding that 
VA should either decide the case based on the evidence of 
record or cancel his appeal, if an examination, was required.  

In a January 2010 letter, the RO provided the Veteran with a 
VA Form 21-8940 and explained what was needed to establish 
entitlement to a TDIU.  Subsequently, in a January 2010 
statement, the Veteran indicated that he would not attend any 
more examinations and felt that there was no need for any 
further compensation.  Since the reexamination was to be 
scheduled in connection with an original compensation claim, 
there is no further duty to assist and the claims will be 
rated base on the evidence of record.  Id.  Given the 
foregoing, the Board finds that the agency of original 
jurisdiction has substantially complied with the Board's 
previous remand with regard to the claims on appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In summary, 
VA's duties to notify and assist a claimant have been 
considered and satisfied.

Because the Veteran has expressed his unwillingness to appear 
for an examination, and the Board's remand explained to him 
why an examination was necessary, the Board will decide this 
appeal on the basis of the evidence of record.

II. Analysis

The initial rating was based on a March 2007 pre-discharge 
examination.  During that examination, the Veteran reported 
experiencing recurrent nightmares related to combat 
activities two to three times per week; sleep pattern 
disturbance; a sense of detachment or estrangement from 
others; hyperstartle response; hypervigilance; irritability; 
difficulties in maintaining occupational activities or 
relationships with coworkers; isolation; and decreased 
interest in old hobbies.  

On examination, he was cooperative and oriented to person, 
place and time.  He appeared neat and clean.  There was no 
abnormality of behavior.  His affect and mood were associated 
with depression, crying some during the interview when 
discussing details of combat activities.  Communication and 
speech were within normal limits.  The Veteran did not 
describe panic attacks but was aware of a sense of anxiety or 
tension when going outside of the home and tended to avoid 
public places.  He sustained concentration.  He did not 
report suspiciousness, delusions, hallucinations, obsessional 
rituals, abnormality of thought process, impaired judgment or 
difficulties with abstract thinking.  His memory was normal.  
There were no suicidal or homicidal thoughts.  

The diagnosis was PTSD, combat related.  Global Functioning 
of Assessment (GAF) scores of 84 within the past year, and 78 
at present were assigned.  The examiner indicated that the 
Veteran's psychiatric symptoms were mild and transient and 
might cause social impairment, but were not presently 
associated with occupational impairment.  He did not present 
as dangerous to self or others.

VA treatment records dated from September 2007 to the end of 
January 2009 reflect treatment for complaints of 
irritability, isolation, sleep disturbance, intrusive 
memories of combat experiences.  Generally, the Veteran 
denied suicidal and homicidal ideation, hallucinations, and 
delusions but he still had nightmares once or twice a week 
and admitted to flashbacks.  He was oriented to person, place 
and time.  Memory loss was denied.  His behavior was 
appropriate.  The Veteran usually was neatly groomed with 
adequate hygiene.  Speech, thought content and process were 
generally normal.  Additionally, VA treatment records reflect 
his being fired from a job as a carpenter, having 
difficulties while employed as a landscaper, and having moved 
to Atlanta due to a job prospect, which did not work out as 
planned.  He reportedly was very busy during this period 
working on the family farm and in a landscaping business.  

On his VA Form 9 received in June 2008, the Veteran expressed 
continued disagreement with the 10 percent rating.  He noted 
that he had lost a job due to uncontrollable crying in 
October 2007; that he was plagued by obsessional rituals 
everyday; that he was hypervigilant and suspicious of 
everything and often threw himself into immediate action 
drills from advanced special operations training (ASOT); that 
he was unable to maintain effective relationships and was on 
his way to a divorce; that he lived by himself in a barn in a 
room which he built on the family farm due to fighting with 
other family members; that he had trouble sleeping every 
night; that anger was sometimes overwhelming and led to road 
rage and anxiety; that he was uncomfortable around children 
due to combat situations where he had killed children in 
Afghanistan; that he was unable to be around large crowds; 
and that he had recurring flashbacks of faces of people who 
had died on a daily basis-either his friends or people he 
treated as a medic.  

During treatment in June 2008, the Veteran became tearful 
when discussing combat experiences.  He reported his work as 
a landscaper was going well, although he had become upset 
with a co-worker on one occasion.  In July 2008, he reported 
that he had been making emotional progress and had overcome 
many emotional issues in that divorce papers had been filed, 
and he had assisted his aunt and sister in getting their 
family farm in order.

In July 2008, the psychologist who had treated the Veteran 
since September 2007, reported that the Veteran's symptoms 
had included intrusive and distressing military memories, 
irritability, sleep disturbance, emotional numbing, and 
hyperarousal.  The psychologist reported that GAF scores had 
ranged from 47 to 58 with the most recent score being 52 (the 
treatment records do not report such scores).

In an October 2008, traumatic brain injury screening, it was 
reported that the Veteran was a student and divorced.  He was 
found to have some impairment from PTSD and depression.  

In January 2009, the psychologist who had provided the July 
2008 summary, noted that the Veteran had not been seen in 
approximately six months.  The Veteran reported that his move 
to Atlanta had been positive in many respects-he was much 
less isolated, had been socializing and dating, and had 
applied for a civilian training position at Ft. Bragg.  

Subsequently, in an April 2009 rating decision, the RO 
assigned an initial 50 percent rating, retroactively 
effective as of July 3, 2007.  This rating has remained 
unchanged since then.

A.  Higher Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
to consider the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD has been evaluated as 50 percent 
disabling, under Diagnostic Code 9411, in accordance with the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. § 
4.130.  

Under the general rating formula, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9432.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The evidence as described above reveals GAF scores of 78 to 
84 with the VA psychologist reporting scores ranging from 47 
to 58.  A GAF score ranging from 81-90 reflects absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, and no more than everyday problems or concerns 
(e.g., an occasional argument with family members).  The 
Board notes that a GAF score of 71-80 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychological stressors (e.g., difficulty 
concentrating after a family argument), no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

While the VA psychologist has reported at least one score 
indicative of serious impairment, the psychologist's 
treatment records do not record such scores and the July 2008 
report indicates a GAF that denoted impairment in the low end 
of the moderate range.  The available record thus indicates 
that the majority of the GAF scores have been in the moderate 
or better range.

The Court has held that the criteria for a 70 percent rating 
for PTSD are met if there are deficiencies in most of the 
areas of work, school, family relations, judgment, thinking, 
and mood and that the Board's analysis should focus on 
whether there are deficiencies in these areas.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The Veteran has been unemployed during periods of this appeal 
and was reportedly fired from one job, but has also 
demonstrated success in maintaining employment as a 
carpenter, landscaper and on the family farm.  In any event, 
the record can be read as showing deficiencies in the area of 
work.

The Veteran was reportedly a student in October 2008, and 
there have been no reports that PTSD caused deficiencies in 
this area.  

There is mixed evidence with regard to family relations.  The 
Veteran went through a divorce during the course of this 
appeal, but the Veteran remained in contact with his spouse 
and expressed relief when they mutually agreed to the 
divorce.  He was able to maintain a relationship with his 
aunt, sister, and niece; and was able to assist them in 
maintaining their family farm and coach his niece's 
basketball team.  He was at times heavily involved in these 
endeavors.  There were no reports of any difficulties in 
these relationships.  The weight of the evidence is against a 
finding of deficiency in the area of family relations.

The VA examination showed that the Veteran's judgment and 
thinking were intact.  Treatment records show problems with 
anger and impulsive decision making, but the VA treatment 
records show that the Veteran had insight into these issues, 
and was able to formulate strategies for dealing with them.  
The records contain no reports of deficiencies in the areas 
of judgment or thinking.

In light of the above legal criteria and evidence of record, 
the Board concludes that, since the award of service 
connection, an initial rating in excess of 50 percent for the 
Veteran's PTSD is not warranted.  The evidence shows that his 
PTSD has been productive of social impairment with reduced 
reliability and productivity as manifested by such symptoms 
as irritability, anxiety, anger, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective social and work relationships, sleep difficulties, 
hypervigilance, and hyperstartle reaction.  

In October 2007, the Veteran lost his job as a carpenter and 
later was noted to be having difficulties with an employee 
when employed as a landscaper.  Although, he was able to 
resume employment as a carpenter in November 2007, and his 
initial job prospect did not worked out when he moved to 
Atlanta, the Veteran reported that the move had been very 
positive for him in multiple respects.  He was living in an 
urban area, was much less isolated, was socializing and 
dating, and was following through on plans to find permanent 
work.  In addition, his divorce was finalized and their 
community property had been dissolved; he was feeling very 
relieved by this.  The VA examiner and his treating 
psychologist have found that the Veteran's overall cognitive 
and emotional functioning generally seems to be quite well.  
Memory was intact and thought processes and communication 
were normal.

The Veteran has been shown to have deficiencies in the area 
of his mood, in that he has been noted to be depressed.  He 
does not; however, have deficiencies in most of the areas 
contemplated in the criteria for a 70 percent rating.  Hence, 
the weight of the evidence is against a finding that his 
disability has approximated the criteria for a higher initial 
rating at any time since the effective date of service 
connection.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.21.

B.  Extraschedular

The Veteran's disability rating is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence that the Veteran's 
PTSD is manifested by factors that are outside of the rating 
schedule.  The Veteran's disability has been manifested by 
occupational and social impairment.  These manifestations are 
contemplated in the rating criteria.  Accordingly, referral 
for an extraschedular consideration of a higher initial 
rating for PTSD is not warranted.

C.  TDIU

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).  

In determining whether the Veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran does not meet the percentage 
requirements, set forth in 38 C.F.R. § 4.16(a), for 
consideration of a TDIU, as service connection is in effect 
for PTSD, rated as 50 percent disabling; tinnitus, rated as 
10 percent disabling; and status post right knee injury with 
chondromalacia patella and history of degenerative joint 
disease on MRI and status post left ring finger fracture of 
the proximal phalanx with deformity, each rated 
noncompensable; for a combined disability rating of 60 
percent.  

Thus, the Board must evaluate whether there are circumstances 
in the Veteran's case, apart from any nonservice-connected 
condition and advanced age, which would justify a TDIU, due 
solely to the Veteran's service-connected disabilities.  See 
38 C.F.R. § 4.16(b).

After carefully reviewing the evidence of record, the Board 
concludes that the Veteran's service-connected disabilities, 
either alone or together, when considered in association with 
his educational attainment and occupational background, do 
not render him unable to secure or follow a substantially 
gainful occupation.

In this regard, the Board notes that, when seen for a follow-
up in January 2009, the Veteran indicated that he had applied 
for a civilian training position at Ft. Bragg for training 
Special Forces combat medics, his MOS during service.  He 
expected to know about the position in several weeks and felt 
that his prospects were excellent.  Moreover, in a January 
2010 response to the RO's TDIU notice letter, the Veteran 
indicated that he would not attend any more examinations and 
felt that there was no need for any further compensation.  He 
did not fill out and return the enclosed VA Form 21-8940.  
The Veteran has not been hospitalized for PTSD.  

The simple fact that a claimant might currently be unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose, supra.  

Consequently, the Board finds the record does not demonstrate 
that the Veteran's service-connected disabilities, either 
alone or together, are of such severity as to solely preclude 
his participation in all forms of substantially gainful 
employment (physical and sedentary).  So this case does not 
warrant a TDIU.

As the Veteran did not return a completed VA Form 21-8940, 
application for TDIU, and refused to report for 
reexamination, the Board adjudicates the claims on the basis 
of the current record.  See 38 C.F.R. § 3.655(b).  As 
indicated above, this evidence reflects that his PTSD is 
appropriately rated and that a TDIU is not warranted.  The 
duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, neither a rating in excess of 50 percent for 
PTSD nor a TDIU is warranted under 38 C.F.R. § 4.16(a) or 
(b).  The preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


